Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 6, 7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (PGPUB 2018/0286315 A1) in view of Furihata et al (PGPUB 2014/0104249 A1).

	As to claim 1, Zhang (Fig. 1) teaches, a display system (computing system), comprising:
	one or more display screens (display screen 115 left and 115 right) , a plurality of source drivers (source drivers 107A and 107B), a timing controller (timing controller 103), and a graphics processor (processing device)(Fig. 1), wherein
	each display screen is connected with one or more of the source drivers (i.e. source driver 107A is connected to display screen 115 on the left side, and source driver 107B is connected to display screen 115 on the right side)(Fig. 1, ¶24); 
the graphics processor is connected with the timing controller (¶ 21: i.e. display controller 101 outputs display data to timing controller); 
the timing controller is connected with the plurality of source drivers (¶ 25: i.e. timing controller 103 output control signal 105A, 105B, RGB data 108A and 108B to source drivers 107A and 107B);
the graphics processor is configured to determine each frame (frame buffer) of image of the one or more display screens and transmit the image to the timing controller (¶ 25: display data is output via one data pipe, ¶ 54: i.e. divides the data frame buffer into two regions)
the timing controller is configured to split the each frame of image of the one or more display screens into a plurality of sub-images (¶ 54: i.e. divides the data frame buffer into two regions)(¶ 54: i.e. fetched parallel into source drivers 107A and 107B); and
the plurality of source drivers are configured to provide data signals of the sub-images to the one or more display screens in parallel during any one line scan to enable the one or more display screens to display the image (¶ 28: i.e. display screens are ddriven based on Hsync, ¶ 35, 36: i.e. two display pipes scan out in synchronized manner and updated simultaneously).
	Zhang does not specifically teach the timing controller is configured to split the each frame of image of the one or more display screens into a plurality of sub-images through a Peer-to-Peer (P2P) transmission mode.
	Furihata (Figs. 2 and 3) teaches, the timing controller is configured to split the each frame of image of the one or more display screens into a plurality of sub-images through a Peer-to-Peer (P2P) transmission mode (¶ 98: i.e. source drivers 4-i are connected to the timing controller 3 is coupled in a peer-to-peer relation).
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Furihata’s method of connecting the timing controller to the source drivers via P2P transmission mode, so as to provide a display with minimal image quality deterioration and highly efficient in utilization of color information (¶ 8).

As to claim 3, Zhang teaches the display system of claim 1, but does not specifically teach P2p interface.
Furihata (Fig. 3) teaches, wherein the timing controller comprises a plurality of first P2P interfaces (compression sorter circuit 34), each source driver comprises at least one second P2P interface (decompress-sorter circuit 41), a first P2P interface and a second P2P interface are in a one-to-one correspondence, and are connected through a P2P transmission line pair (Fig. 3, ¶ 102); and
	the timing controller is configured to split each frame of image of the one or more display screens into a plurality of sub-images through amounts of data transmitted by the plurality of first P2P interfaces, and output corresponding sub-images to the plurality of source drivers in parallel (¶ 84: i.e. image is loaded parallel, 119: i.e. serial-parallel converter to generate parallel sorted image data); 
a quantity of split sub-images is the same as a quantity of the first P2P (i.e. six sub-images of a single frame are supplied to each of source driver. There are total 6 compress-sorter circuit as shown in Fig. 3).
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Furihata’s method of connecting the timing controller to the source drivers via P2P transmission mode, so as to provide a display with minimal image quality deterioration and highly efficient in utilization of color information (¶ 8).

As to claim 4, Zhang teaches the display system of claim 1, but does not specifically teach, wherein the amounts of data transmitted by the plurality of first P2P interfaces are the same or different.
	Furihata (Fig. 3) teaches, wherein the amounts of data transmitted by the plurality of first P2P interfaces are the same (Fig. 3: i.e. the amount of data transmitted by the plurality of first P2P interfaces are the same as the outputs are 96 bit signal on each and every P2P interface).
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Furihata’s method of connecting the timing controller to the source drivers via P2P transmission mode, so as to provide a display with minimal image quality deterioration and highly efficient in utilization of color information (¶ 8).

	As to claim 6, Zhang (Fig. 1) teaches, wherein the display screen is divided into a plurality of display regions (i.e. left and right region), each display region is driven by one source driver (i.e. one set of source driver 107A for left side, and one set of source driver 107B on right side)(¶ 24, Fig. 4: i.e. one TED for top, one TED for bottom); 
during any one line scan of the display screen, the plurality of source drivers provide data signals to corresponding display regions in parallel (¶ 30: i.e. frame buffer in an isochronous manner).

As to claim 7, Zhang (Fig. 1) teaches, a driving method for a display system (computing system), wherein the display system comprises one or more display screens (display screen 115 left and 115 right), a plurality of source drivers (source drivers 107A and 107B), a timing controller (timing controller 103), and a graphics processor (processing device)(Fig. 1), each display screen is connected with one or more of the source drivers (i.e. source driver 107A is connected to display screen 115 on the left side, and source driver 107B is connected to display screen 115 on the right side)(Fig. 1, ¶24); 
the graphics processor is connected with the timing controller (¶ 21: i.e. display controller 101 outputs display data to timing controller); 
the timing controller is connected with the plurality of source drivers (¶ 25: i.e. timing controller 103 output control signal 105A, 105B, RGB data 108A and 108B to source drivers 107A and 107B);
	the driving method comprises:
determining, by the graphics processor, each frame (frame buffer) of image of the one or more display screens and transmitting the image to the timing controller (¶ 25: display data is output via one data pipe, ¶ 54: i.e. divides the data frame buffer into two regions)
splitting, by the timing controller, the each frame of image of the one or more display screens into a plurality of sub-images (¶ 54: i.e. divides the data frame buffer into two regions)(¶ 54: i.e. fetched parallel into source drivers 107A and 107B); and
providing, by the plurality of source drivers, data signals of the sub-images to the one or more display screens in parallel during any one line scan to enable the one or more display screens to display the image (¶ 28: i.e. display screens are ddriven based on Hsync, ¶ 35, 36: i.e. two display pipes scan out in synchronized manner and updated simultaneously).
	Zhang does not specifically teach the timing controller is configured to split the each frame of image of the one or more display screens into a plurality of sub-images through a Peer-to-Peer (P2P) transmission mode.
	Furihata (Figs. 2 and 3) teaches, splitting, by the timing controller, the each frame of image of the one or more display screens into a plurality of sub-images through a Peer-to-Peer (P2P) transmission mode (¶ 98: i.e. source drivers 4-i are connected to the timing controller 3 is coupled in a peer-to-peer relation).
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Furihata’s method of connecting the timing controller to the source drivers via P2P transmission mode, so as to provide a display with minimal image quality deterioration and highly efficient in utilization of color information (¶ 8).

As to claim 9, Zhang teaches the display system of claim 1, but does not specifically teach P2p interface.
Furihata (Fig. 3) teaches, wherein the timing controller comprises a plurality of first P2P interfaces (compression sorter circuit 34), each source driver comprises at least one second P2P interface (decompress-sorter circuit 41), a first P2P interface and a second P2P interface are in a one-to-one correspondence, and are connected through a P2P transmission line pair (Fig. 3, ¶ 102); and
splitting, by the timing controller, the each frame of image of the one or more display screens into a plurality of sub-images through the P2P transmission mode and outputting corresponding sub-images to the plurality of source drivers in parallel, comprise: 
splitting, by the timing controller, the each of image of the one or more display screens into the plurality of sub-images through amounts of data transmitted by the plurality of first P2P interfaces, and outputting corresponding sub-images to the plurality of source drivers in parallel (¶ 84: i.e. image is loaded parallel, 119: i.e. serial-parallel converter to generate parallel sorted image data); 
Wherein a quantity of split sub-images is the same as a quantity of the first P2P (i.e. six sub-images of a single frame are supplied to each of source driver. There are total 6 compress-sorter circuit as shown in Fig. 3).
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Furihata’s method of connecting the timing controller to the source drivers via P2P transmission mode, so as to provide a display with minimal image quality deterioration and highly efficient in utilization of color information (¶ 8).

As to claim 10, Zhang (Fig. 1) teaches, wherein the display screen is divided into a plurality of display regions (i.e. left and right region), each display region is driven by one source driver (i.e. one set of source driver 107A for left side, and one set of source driver 107B on right side)(¶ 24, Fig. 4: i.e. one TED for top, one TED for bottom); 
wherein, providing the plurality of source drivers, the data signals of the sub-images to the one or more display screens in parallel during any one line scan, comprises: providing, by the plurality of source drivers, data signals to corresponding display regions in parallel during any one line scan of the display screen(¶ 30: i.e. frame buffer in an isochronous manner).

Claim(s) 2, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Furihata as applied to claim 1 above, and further in view of Wang et al (PGPUB 2016/0163018 A1).
As to claims 2 and 8, Zhang and Furihata teach the display system of claim 1, but do not specifically teach two different display resolutions.
Wang (Fig. 1) teaches, wherein the display screens are a plurality of display screens (i.e. display apparatuses 101-103), and at least two display screen among the plurality of display screens have different display resolutions (¶ 302: i.e. master and slave displays have different resolution).
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Wang’s display device into Zhang’s display device as modified with the teaching of Furihata, so as to provide multi-vision output across multiple display devices (¶ 46, Fig. 5D).

As to claim 5, Zhang and Furihata teach the display system according to claim 1, but do not specifically teach, wherein the display screens are a plurality of display screens and the plurality of display screens are independently arranged.
Wang (Fig. 5D) teaches, wherein the display screens are a plurality of display screens and the plurality of display screens are independently arranged (Fig. 5D: i.e. each display apparatus is arranged at different orientation or position).
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Wang’s display device into Zhang’s display device as modified with the teaching of Furihata, so as to provide multi-vision output across multiple display devices (¶ 46, Fig. 5D).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691